DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 5, 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzo di Borgo et al, U.S. Patent Application Publication No. 2013/0142016 (hereinafter Pozzo) in view of Zadesky et al, U.S. Patent Application Publication No. 2016/0023245 (hereinafter Zadesky).
	Regarding claim 1, Pozzo discloses a method for broadcasting an acoustic signal to a wearer of a watch, comprising:
	identifying an event relating to a function of the watch, the event being an activation of an operation mode of the watch (see paragraph 0053), 
	sending a configuration signal relating to said identified event to a sound interface of the watch (see paragraph 0044),
	producing a sound of a mechanical watch movement in accordance with the operation mode of the watch (see paragraph 0045).

	Further regarding claim 1, Pozzo does not teach the sound interface comprising a plurality of piezoelectric elements mounted on 

	Regarding claim 2, see paragraph 0045 of Pozzo.

	Regarding claim 4, see paragraph 0045 of Pozzo.
	
	Regarding claim 5, Pozzo as modified by Zadesky discloses the claimed feature.
	
	Regarding claim 7, Pozzo as modified by Zadesky discloses the claimed feature.



	Regarding claim 9, Pozzo discloses a watch comprising: a sound interface, and a processing unit, said processing unit being connected to said sound interface and configured to:
	identify an event relating to a function of the watch, the event including an activation of an operation mode of the watch (see paragraph 0053), 
	send a configuration signal relating to said identified event to the sound interface to produce a sound of a mechanical watch movement (see paragraph 0045). 

	Further regarding claim 9, Pozzo does not teach the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound. All the same, Zadesky discloses the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound (see paragraph 0040). Therefore, it would have been obvious to one of ordinary skill in the art to modify Pozzo wherein the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least 

Regarding claim 10, Pozzo as modified by Zadesky discloses the claimed feature.

	Regarding claim 11, Pozzo discloses a non-transitory computer readable medium storing code instructions, which, when executed by at least one processor, cause the at least one processor to:
	identify an event relating to a function of a watch, the event being an activation of an operation mode of the watch (see paragraph 0053), 
	send a configuration signal relating to said identified event to a sound interface of the watch (see paragraph 0044),
	produce a sound of a mechanical watch movement in accordance with the operation mode of the watch (see paragraph 0045).

	Further regarding claim 11, Pozzo does not teach the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of piezoelectric elements and said at least one deformable support element together being configured to produce the sound. All the same, Zadesky discloses the sound interface comprising a plurality of piezoelectric elements mounted on at least one deformable element, said plurality of . 

3.	Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pozzo combined with Zadesky in further view of Yousef et al, U.S. Patent Application Publication No. 2015/0154853 (hereinafter Yousef).
	Regarding claim 3, the combination of Pozzo and Zadesky does not explicitly teach that the design criterion comprises operating data of the sound interface comprising at least one vibration frequency and at least one vibration amplitude, the at least one vibration frequency and the at least one vibration amplitude being defined for each piezoelectric element constituting said interface. All the same, Yousef discloses this feature (see paragraph 0065). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Pozzo and Zadesky with the design criterion of Yousef. This modification would have improved the system’s 
	
	Claim 6 is rejected for the same reasons as claim 3.

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pozzo combined with Zadesky in further view of Komiya, U.S. Patent Application Publication No. 2010/0144395 (hereinafter Komiya).
	Regarding claim 12, although the combination of Pozzo and Zadesky discloses that the plurality of piezoelectric elements and said at least one deformable support element are further configured to produce a touch message able to be broadcast to the wearer, and the method further comprises causing the plurality of piezoelectric elements and said at least one deformable support element to produce a touch message, the combination does not explicitly teach that the touch message is in the shape of a heart. All the same, Komiya discloses that the touch message is in the shape of a heart (see paragraph 0041). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Pozzo and Zadesky wherein the touch message is in the shape of a heart as taught by Komiya. This modification would have improved the system’s convenience by allowing for the identification of a special friend as suggested by Komiya. 

Response to Arguments
5.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.


Conclusion 
6.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 22, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652